Crawford, Justice.
[Adams applied to the ordinary of Randolph county for a license to sell spirituous liquors, not as a retailer, but in quantities less than one gallon. The license was refused, and he applied to the judge of the superior court for a mandamus to compel its issuance. The judge refused the mandamus, and plaintiff excepted. Plaintiff ifi error contended that, prior to the Code, the ordinary had no discretion as to the issuing of licenses, and that since its adoption, he only had discretion as to retail licenses. Defendant in error contended that ordinaries were vested with general discretion as to granting licenses. The court held as stated in the head-notes.]